Exhibit 10.5(iii)
DIEBOLD, INCORPORATED PENSION RESTORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated January 1, 2008

 



--------------------------------------------------------------------------------



 



DIEBOLD, INCORPORATED PENSION RESTORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Amended and Restated January 1, 2008)
Table of Contents

              Page
ARTICLE I PLAN
    1  
ARTICLE II PURPOSE OF THE PLAN
    1  
ARTICLE III DEFINITIONS
    1  
(1) “Actuarial Equivalent”
    1  
(2) “Affiliate”
    1  
(3) “Beneficiary”
    2  
(4) “Board”
    2  
(5) “Change in Control
    2  
(6) “Change in Control Benefit”
    2  
(7) “Code”
    2  
(8) “Committee”
    2  
(9) “Company”
    2  
(10) “Company Service”
    2  
(11) “Disability Benefit”
    2  
(12) “Early Retirement Age”
    2  
(13) “Employer”
    2  
(14) “50% Joint and Survivor Annuity”
    2  
(15) “Normal Retirement Date”
    3  
(16) “100% Joint and Survivor Annuity”
    3  
(17) “Participant”
    3  
(18) “Plan”
    3  
(19) “Plan Benefit”
    3  
(20) “Points”
    3  
(21) “Post-Retirement Death Benefit”
    3  
(22) “Pre-Retirement Death Benefit”
    3  
(23) “Qualified Retirement Plan”
    3  
(24) “Retirement Benefit”
    3  
(25) “Separation from Service”
    3  
(26) “Specified Employee”
    4  
(27) “Spouse”
    4  
(28) “Terminated for Cause”
    4  
(29) “Termination of Employment”
    5  
(30) “Total Disability”
    5  
(31) “Vested Benefit”
    5  
ARTICLE IV ELIGIBILITY, PARTICIPATION AND VESTING
    5  
(a) Eligibility for Participation in the Plan
    5  

i



--------------------------------------------------------------------------------



 



              Page
(b) Eligibility for Benefits
    6  
(c) Initial Election
    6  
(d) Vesting
    6  
(e) Forfeiture of Plan Benefits
    6  
ARTICLE V NORMAL RETIREMENT BENEFITS
    6  
(a) Qualification for Benefit
    6  
(b) Computation of Amount of Normal Retirement Benefit
    6  
ARTICLE VI EARLY RETIREMENT BENEFIT
    7  
(a) Qualification for Benefit.
    7  
(b) Computation of Amount of Early Retirement Benefit
    7  
ARTICLE VII VESTED BENEFIT
    8  
(a) Qualification for Benefit
    8  
(b) Computation of Amount of Vested Benefit
    8  
ARTICLE VIII DISABILITY BENEFIT
    9  
(a) Qualification for Benefit
    9  
(b) Computation of Amount of Disability Benefit
    9  
ARTICLE IX BENEFIT UPON CHANGE IN CONTROL
    10  
(a) Qualification for Benefit
    10  
(b) Change in Control
    10  
(c) Computation of Amount of Change in Control Benefit
    11  
ARTICLE X DEATH BENEFIT
    12  
(a) Pre-Retirement
    12  
(b) Post-Retirement Death Benefit
    13  
ARTICLE XI OPTIONAL FORMS AND TIMING OF BENEFITS
    13  
(a) Optional Forms of Benefits
    13  
(b) Timing of Benefit Payments
    13  
ARTICLE XII PLAN ADMINISTRATION AND CLAIMS
    16  
(a) Administration by Committee
    16  
(b) Powers of the Committee
    16  
(c) Committee Actions
    17  
(d) Claims and Review Procedure
    17  
(e) Deadline to File Claim
    19  
(f) Exhaustion of Administrative Remedies
    19  
(g) Deadline to File Legal Action
    20  
(h) Knowledge of Fact by Participant Imputed to Beneficiary
    20  
(i) Information Furnished by Participants
    20  
(j) Overpayments
    20  
ARTICLE XIII MISCELLANEOUS
    20  
(a) Funding
    20  
(b) No Guaranty of Benefits
    21  
(c) Assignments and Restrictions
    21  
(d) Headings
    22  
(e) Employment
    22  
(f) Applicable Law
    22  

ii



--------------------------------------------------------------------------------



 



              Page
(g) Binding Effect on Employer, Participants, Spouses and Their Successors
    22  
(h) Participant Information
    22  
(i) Incapacity
    22  
(j) Code Section 409A
    23  
ARTICLE XIV AMENDMENT AND TERMINATION
    23  
(a) Amendment
    23  
(b) Termination
    23  

 iii

 



--------------------------------------------------------------------------------



 



DIEBOLD, INCORPORATED PENSION RESTORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Amended and Restated as of January 1, 2008)
ARTICLE I
PLAN
The Diebold, Incorporated Pension Restoration Supplemental Executive Retirement
Plan (the “Plan”) was originally adopted effective as of January 1, 2007. The
Plan is being amended as of January 1, 2008 to comply with the final regulations
under Code Section 409A, as enacted by the American Jobs Creation Act of 2004.
ARTICLE II
PURPOSE OF THE PLAN
This Plan was created for the principal purpose of providing retirement income
for a select group of executive and highly compensated management employees,
within the meaning of Section 201(2), 301(a)(3) and 401(a)(1) of ERISA, of
Diebold, Incorporated and its subsidiary organizations. It is intended to
restore benefits which are not payable under the Diebold, Incorporated
Retirement Plan for Salaried Employees as a result of the compensation limits
imposed by Section 401(a)(17) of the Internal Revenue Code. During the period
from January 1, 2007 (the original effective date) and until the effective date
of this Restatement, the Plan was operated in good faith compliance with IRS
Notice 2005-1, proposed regulations under Code §409A and other applicable
guidance.
ARTICLE III
DEFINITIONS

(a)   The following definitions shall apply with respect to this Plan:

  (1)   “Actuarial Equivalent” shall mean, except where otherwise indicated, a
benefit of equivalent value to the benefit it replaces calculated on the basis
of the RP-2000 Mortality Table for males (RP-2000 Mortality Table for females
spouse’s mortality) and a seven percent (7%) interest rate per annum, compounded
annually.     (2)   “Affiliate” shall mean any entity included with the Company
in a controlled group of corporations or trades or businesses under common
control within the meaning of Code §414(b) or §414(c), an affiliated service
group within the

1



--------------------------------------------------------------------------------



 



      meaning of Code §414(n), or any other entity required to be aggregated
with the Company under Code §414(o). For all purposes under this Plan, in
applying Code §1563(a)(1), (2) and (3) for purposes of determining the Company’s
Affiliates under Code §414(b), the language “at least 80%” shall be applied as
it appears in those sections, and in applying Treas. Reg. §1.414(c)-2 for
purposes of determining trades or business (whether or not incorporated) that
are under common control for purposes of Code §414(c), the language “at least
80%” shall be used as it appears in such regulation.

  (3)   “Beneficiary” shall mean an eligible surviving Spouse that may receive
death benefits under this Plan, as are outlined in Article X.     (4)   “Board”
shall mean the Board of Directors of Diebold, Incorporated.     (5)   “Change in
Control” shall have the meaning assigned to such term in Article IX.     (6)  
“Change in Control Benefit” shall mean the benefit determined in accordance with
Article IX.     (7)   “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.     (8)   “Committee” shall mean the Compensation
Committee of the Board, as such Committee may be constituted from time to time.
    (9)   “Company” shall mean Diebold, Incorporated.     (10)   “Company
Service” shall mean years of employment (measured in years and completed months)
with an Employer.     (11)   “Disability Benefit” shall mean the benefit
determined in accordance with Article VIII hereof.     (12)   “Early Retirement
Age” shall mean the date that the Participant has both attained age 50 and
accrued 70 points.     (13)   “Employer” shall mean (a) the Company or its
successors, and (b) any Affiliate which may specifically adopt this Plan with
the consent of the company, or its successors.     (14)   “50% Joint and
Survivor Annuity” shall mean a reduced monthly Plan benefit which is Actuarially
Equivalent to the single life annuity under the Plan and is payable to the
Participant for his life, with continuance of monthly payments of 50% of such
reduced amount after his death to his surviving Spouse until the first day of
the month in which occurs the surviving Spouse’s death.

2



--------------------------------------------------------------------------------



 



  (15)   “Normal Retirement Date” shall mean the first day of the month
coincident with or next following the 65th birthday of the Participant.     (16)
  “100% Joint and Survivor Annuity” shall mean a reduced monthly Plan Benefit
which is Actuarially Equivalent to the single life annuity under the Plan and is
payable to the Participant for his life, with continuance of monthly payments of
100% of such reduced amount after his death or this surviving spouse until the
first day of the month in which occurs the surviving Spouse’s death.     (17)  
“Participant” shall mean any executive or highly paid management employee of an
Employer who is selected to participant in this Plan pursuant to the provisions
of Article IV.     (18)   “Plan” shall mean this Diebold, Incorporated Pension
Restoration Supplemental Executive Retirement Plan, as in effect from time to
time.     (19)   “Plan Benefit” shall mean the Change in Control Benefit,
Disability Benefit, Vested Benefit, Retirement Benefit, Pre-Retirement Death
Benefit or Post-Retirement Death Benefit for which a Participant or his Spouse
may qualify.     (20)   “Points” shall be the numerical total of the
Participant’s years of age plus years of Company Service.     (21)  
“Post-Retirement Death Benefit” shall mean the benefit determined in accordance
with Section (b) of Article X.     (22)   “Pre-Retirement Death Benefit” shall
mean the benefit determined in accordance with Section (a) of Article X.    
(23)   “Qualified Retirement Plan” shall mean the Diebold, Incorporated
Retirement Plan for Salaried Employees, as presently set forth and as it may
subsequently be amended, or it successor.     (24)   “Retirement Benefit” shall
mean the benefit determined in accordance with Article V or Article VI, as
applicable.     (25)   “Separation from Service” shall mean a Participant dies,
retires, or otherwise has a Termination of Employment from the Employer. A
Separation from Service shall not be considered to have occurred if the
Participant’s employment relationship is treated by the Employer as continuing
while the Participant is on military leave, sick leave, or other bona fide leave
of absence if such period of leave does not exceed 6 months or, if longer, so
long as the individual’s right to reemployment is provided by statute or by
contract. If the period of leave exceeds 6 months and such reemployment rights
are not provided, the

3



--------------------------------------------------------------------------------



 



      employment relationship is deemed to terminate on the first date
immediately following such 6-month period. Whether a Separation from Service has
occurred will be determined in accordance with the requirements of Code §409A.

  (26)   “Specified Employee” shall mean a key employee as defined in Code
Section 416(i) as further interpreted by the Treasury Regulations issued under
Code Section 409A.     (27)   “Spouse” shall mean the surviving spouse of a
Participant at the time of his death, but only if the Participant and such
spouse were married at least one year prior to the earlier of the Participant’s
Separation from Service, death, retirement or other termination of employment
with the Employer.     (28)   “Terminated for Cause” shall mean Participant’s
Termination of Employment by an Employer due to the Participant’s:

  (i)   intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Employer;     (ii)  
intentional wrongful damage to property of the Employer;     (iii)   intentional
wrongful disclosure of secret processes or confidential information of the
Employer; or     (iv)   intentional wrongful engagement in any competitive
activity which would constitute a material breach of the duty of loyalty to the
Employer and any such at shall have been materially harmful to the Employer.

For purposes of the Plan, no act, or failure to act, on the part of the
Participant shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Participant not in good faith or without reasonable
belief that his action or omission was not in or opposed tot eh best interest of
the Employer. Notwithstanding the foregoing, a Participant shall not be deemed
to have been Terminated for Cause hereunder unless and until there shall have
been delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the Board then in office at
a meeting of the Board called and held for such purposes, finding that, in the
good faith opinion of the Board, the Participant had committed an act set forth
above and specifying the particulars thereof in detail. The Participant shall
receive reasonable notice and an opportunity for the Participant, together with
his counsel, to be heard before

4



--------------------------------------------------------------------------------



 



the Board. Nothing herein shall limit the right of the Participant or his
Beneficiaries to contest the validity or propriety of any such determination.

  (29)   “Termination of Employment” shall mean the severing of employment with
the Employer, voluntarily or involuntarily. A Participant is presumed to have
incurred a Termination of Employment from the Employer where the facts and
circumstances indicate that the Employer and the Participant reasonably
anticipated that no further services would be performed after a certain date or
the level of bona fide services the Participant would perform after such date
would permanently decrease to 20% or less of the average level of services over
the immediately preceding 36-month period (or the full period of such services,
if less than 36 months). A Termination of Employment will be determined in
accordance with treasury Regulation 1.409A-1(h)(l)(ii).     (30)   “Total
Disability” shall mean a physical or mental impairment that causes a Participant
to be unable to engage in any substantial gainful activity, which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months. Such determination of disability may be made by the
Social Security Administration or may be made pursuant to the Company’s long
term disability insurance program.     (31)   “Vested Benefit” shall mean the
benefit determined in accordance with Article VII hereof.

(b)   Throughout this Plan, and whenever appropriate, the masculine gender shall
be deemed to include the feminine and neuter, the singular shall be deemed to
include the plural and vice versa.

ARTICLE IV
ELIGIBILITY, PARTICIPATION AND VESTING

(a)   Eligibility for Participation in the Plan. The Chief Executive Officer of
the Company shall nominate executive or highly paid management employees of the
Employer whose compensation exceeds the limit set forth under Section 401(a)(17)
of the Internal Revenue Code for participation in the Plan. The Committee shall
make the final decision as to those executives or highly paid management
employees who shall become Participants in the Plan. Newly appointed executive
or highly paid management employee shall become Participants in the Plan
effective as of the next following January 1.

5



--------------------------------------------------------------------------------



 



(b)   Eligibility for Benefits. A Participant shall be entitled to receive a
Plan Benefit (or have a Plan Benefit provided for his surviving Spouse) only if
he satisfies the conditions of this Article IV and satisfies the qualification
requirements of any of the Articles under the Plan to become eligible to receive
a benefit thereunder.   (c)   Initial election. Within 30 days of becoming a
Participant in the Plan, each Participant shall file an election with the
Committee designating what optional form of payment under Article XI shall be
paid on account of his Separation from Service.   (d)   Vesting. A Participant
shall be vested hereunder upon attaining five years of Company Service or upon
meeting the requirements for a Retirement Benefit, Disability Benefit, or Change
in Control Benefit hereunder.   (e)   Forfeiture of Plan Benefits. In the
absence of a Change in Control or a finding of Total Disability, a Participant’s
participation shall cease and no benefits under this Plan shall be payable:

  (i)   to a Participant if the Participant:

  (A)   voluntarily terminates employment before completing at least five years
of Company Service; or     (B)   fails to give an Employer six months written
advance notice of his pending voluntary Termination of Employment if he is
leaving Diebold prior to age 55 (or three months written advance notice if he is
leaving Diebold at age 55 or later); or     (C)   is Terminated for Cause; or

  (ii)   to a Participant’s Spouse, if the Participant:

  (A)   dies prior to satisfying the requirements for a Spouse’s Pre-Retirement
or Post-Retirement Death benefit under Article X; or     (B)   is Terminated for
Cause.

ARTICLE V
NORMAL RETIREMENT BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who attains age 65 while employed by an Employer shall be eligible,
at any time after his said attainment of age 65, to retire and receive a
Retirement Benefit commencing at the time set forth in Article XI.   (b)  
Computation of Amount of Normal Retirement Benefit. A Participant who retires
under Section (a) shall be entitled to receive a monthly Retirement Benefit
equal to:

6



--------------------------------------------------------------------------------



 



  (i)   the monthly benefit (expressed as a single life annuity) the Participant
would have received under the Qualified Retirement Plan, payable as of the first
of the month coincident with or next following the Participant’s Separation from
Service if the benefit under the Qualified Retirement Plan was determined
without regard to the compensation limit of Section 401(a)(17) of the Code and
benefit limit of Section 415 of the Internal Revenue Code ,minus,     (ii)   the
monthly benefit (expressed as a single life annuity, but not including any
temporary supplements) payable to the Participant under the terms of the
Qualified Retirement Plan, payable as of the first of the month coincident with
or next following the Participant’s Separation from Service assuming:

  (A)   for purposes of determining whether the Participant had a vested benefit
under the Qualified Retirement Plan and when the Participant could elect
commencement of his benefit under Qualified Retirement Plan (but not for
purposes of determining the amount thereof), that the Participant had sufficient
service under the Qualified Retirement Plan to have a vested benefit under the
Qualified Retirement Plan and a right to commence receiving such benefit on the
first of the month coincident with or next following the Participant’s
Separation from Service, and     (B)   that the Participant elected commencement
of such benefit on such date.

ARTICLE VI
EARLY RETIREMENT BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who has attained his Early Retirement Age shall be eligible to
retire and receive a Retirement Benefit commencing at the time set forth in
Article XI.   (b)   Computation of Amount of Early Retirement Benefit. A
Participant who has a Termination of Employment after meeting the requirements
under Section (a) shall be entitled to receive, a monthly Retirement Benefit
equal to:

  (i)   the monthly benefit (expressed as a single life annuity) the Participant
would have received under the Qualified Retirement Plan, payable as of his
Normal Retirement Date, if the benefit under the Qualified Retirement Plan was
determined without regard to the compensation limit of Section 401(a)(17) of the
Code and benefit limit of Section 415 of the Internal Revenue Code, minus

7



--------------------------------------------------------------------------------



 



  (ii)   the monthly benefit (expressed as a single life annuity, but not
including any temporary supplements) payable to the Participant under the terms
of the Qualified Retirement Plan commencing as of his Normal Retirement Date,
assuming:

  (A)   for purposes of determining whether the Participant had a vested benefit
under the Qualified Retirement Plan and when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof) that the Participant had sufficient
service under the Qualified Retirement Plan to have a vested benefit under the
Qualified Retirement Plan and a right to commence receiving such benefit as of
his Normal Retirement Date ; and     (B)   that the Participant elected
commencement of such benefit as of such date.

The monthly benefit computed under this Section (b) shall be actuarially
reduced, using the assumptions identified in Article III(a)(1), for each full
month by which the date of commencement precedes the date that the Participant
attains his Normal Retirement Date.
ARTICLE VII
VESTED BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who has a Termination of Employment before he has attained his
Normal Retirement Age or Early Retirement Age and after the Participant has
completed five or more years of Company Service shall be eligible to receive a
Vested Benefit commencing on the date set forth in Article XI.   (b)  
Computation of Amount of Vested Benefit. A Participant who is eligible for a
Vested Benefit shall be entitled to receive a monthly Vested Benefit equal to:

  (i)   the monthly benefit (expressed as a single life annuity) the Participant
would have received under the Qualified Retirement Plan, commencing as of his
Normal Retirement Date, if the benefit under the Qualified Retirement Plan was
determined without regard to the compensation limit of Section 401(a)(17) of the
Code and benefit limit of Section 415 of the Internal Revenue Code minus    
(ii)   the monthly benefit (expressed as a single life annuity, but not
including any temporary supplements) payable to the Participant under the terms
of the Qualified Retirement Plan commencing as of his Normal Retirement Date,
assuming:

8



--------------------------------------------------------------------------------



 



  (A)   for purposes of determining whether the Participant had a vested benefit
under the Qualified Retirement Plan and when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof), that the Participant had sufficient
service under the Qualified Retirement Plan to have a vested benefit under the
Qualified Retirement Plan and a right to commence receiving such benefit, and  
  (B)   that the Participant elected commencement of such benefit as of such
date.

The monthly benefit computed under this Section (b) shall be actuarially
reduced, using the assumptions identified in Article III(a)(1), for each full
month by which the date of commencement precedes the date that the Participant
attains his Normal Retirement Date.
ARTICLE VIII
DISABILITY BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, if a
Participant incurs a Termination of Employment with the Employer after he has
completed 15 years of Company Service but before he reaches his Normal
Retirement Date by reason of his Total Disability, such Participant shall be
eligible to receive a Disability Benefit commencing at the time set forth in
Article XI.   (b)   Computation of Amount of Disability Benefit. A Participant
who is eligible for a Disability Benefit shall be entitled to receive a monthly
Disability Benefit equal to:

  (i)   the monthly benefit (expressed as a life annuity) the Participant would
have received under the Qualified Retirement Plan, commencing as of his Normal
Retirement Date, if the benefit under the Qualified Retirement Plan was
determined without regard to the compensation limit of Section 401(a)(17) of the
Code and benefit limit of Section 415 of the Internal Revenue Code minus    
(ii)   the monthly benefit (expressed as a single life annuity, but not
including any temporary supplements), that would be payable to the Participant
under the terms of the Qualified Retirement Plan on account of his Total
Disability commencing as of his Normal Retirement Date, if he were determined to
be entitled to receive a monthly disability benefit under the Qualified
Retirement Plan as a result of his Total Disability.

9



--------------------------------------------------------------------------------



 



ARTICLE IX
BENEFIT UPON CHANGE IN CONTROL

(a)   Qualification for Benefit. A Participant who (1) has a Termination of
Employment with the Employer within 24 months following a Change in Control and
(2) is not at the time of such Termination of Employment eligible for a
Retirement Benefit, Vested Benefit or Disability Benefit, shall be eligible for
a Change in Control Benefit commencing at the time set forth in Article XI.  
(b)   Change in Control shall mean that:

  (i)   The Company is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the securities of such corporation or person that are outstanding
immediately following the consummation of such transaction is held in the
aggregate by the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such transaction.     (ii)   The Company sells or otherwise
transfers all or substantially all of its assets to any other corporation or
other legal person, and as a result of such sale or transfer less than a
majority of the combined voting power of the securities of such corporation or
person that are outstanding immediately following the consummation of such sale
or transfer is held in the aggregate by the holders of Voting Stock (as
hereinafter defined) of the Company immediately prior to such sale or transfer.
    (iii)   There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report) thereto, each as promulgated pursuant to the
Securities and Exchange of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing
20 percent or more of the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors of the
Company (the “Voting Stock”);     (iv)   The Company files a report or proxy
statement with the Securities and Exchange Commission pursuant to the Exchange
Act disclosing in response to Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) that a

10



--------------------------------------------------------------------------------



 



      change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction; or

  (v)   If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election or
the nomination for election by the Company’s stockholders, of each member of the
Board first elected during such period was approved by a vote of at least
two-thirds of the member of the Board then still in office who were members of
the Board at the beginning of any such period.

Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of this
Plan, either (1) solely because the Company, a Subsidiary, or any
Company-sponsored employee stock ownership plan or other employee benefit plan
of the Company, files or becomes obligated to file a report or a proxy statement
under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A
(or any successor schedule, form or report or item therein) under the Exchange
Act, disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 20 percent or otherwise, or because the Company reports that a change
in control of the Company has or may have occurred or will or may occur in the
future by reason of such beneficiary ownership or (2) solely because of a change
in control of any Subsidiary by which any Participant may be employed.
Notwithstanding the foregoing provisions of subsections (i-iv) hereof, if, prior
to any event described in subsections (i-iv) hereof that may be instituted by
any person who is not an officer or director of the Company, or prior to any
disclosed proposal that may be instituted by any person who is not an officer or
director of the Company that could lead to any such event, management proposes
any structuring of the Company that ultimately leads to an event described in
subsections (i-iv) hereof pursuant to such management proposal, than a “Change
in Control” shall not be deemed to have occurred for purposes of the Plan.

(c)   Computation of Amount of Change in Control Benefit. A Participant who is
eligible for a Change in Control Benefit shall be entitled to receive a monthly
Change in Control Benefit equal to:

  (i)   the benefit the Participant would have received under the Qualified
Retirement Plan, as of his Normal Retirement Date, if the benefit under the
Qualified Retirement Plan was determined without regard to the compensation
limit of

11



--------------------------------------------------------------------------------



 



      Section 401(a)(17) of the Code and benefit limit of Section 415 of the
Internal Revenue Code minus

  (ii)   the monthly benefit (expressed as a single life annuity not including
any temporary supplements) payable to the Participant under the terms of the
Qualified Retirement Plan commencing as of his Normal Retirement Date, assuming:

  (A)   for purposes of determining whether the Participant had a vested benefit
under the Qualified Retirement Plan and when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof), that the Participant had sufficient
service under the Qualified Retirement Plan to have a vested benefit under the
Qualified Retirement Plan and a right to commence receiving such benefit at his
Normal Retirement Date, and     (B)   that the Participant elected commencement
of such benefit as of such date.

The monthly benefit computed under the preceding sentence shall be actuarially
reduced using the assumptions identified in Article III(a)(1) for each full
month by which the date of commencement precedes the date the Participant
attains his Normal Retirement Date.
ARTICLE X
DEATH BENEFITS

(a)   Pre-Retirement

  (i)   Qualification for Benefit. Subject to the provisions of Article IV, if a
Participant dies with five (5) years of Company Service but before commencing to
receive payment of a benefit under the Plan, the surviving Spouse of such
deceased Participant shall be eligible for a Pre-Retirement Death Benefit
commencing at the time set forth in Article XI.     (ii)   Computation of Amount
of Pre-Retirement Death Benefit. The amount of the Pre-Retirement Death Benefit
shall be equal to 50% of the reduced monthly amount which would have been
payable to the Participant. The reduced monthly amount which would have been
payable to the Participant is: the 50% Joint and Survivor Annuity to which a
Participant would have been entitled if he had a Separation from Service on the
date of his death; survived to the commencement date set forth in Article XI;
and, retired on such date with a 50% Joint and Survivor Annuity.

12



--------------------------------------------------------------------------------



 



The monthly benefit specified herein shall be actuarially reduced using the
assumptions specified in Article III(a)(1) for each full month by which the date
of commencement precedes the Participant’s Normal Retirement Date.

  (iii)   Form and Duration of Payment. The Pre-Retirement Death Benefit shall
be a monthly benefit payable from the date of commencement set forth in
Article XI until the first day of the month that includes the date of death of
the surviving Spouse.

(b)   Post-Retirement Death Benefit

  (i)   Qualification for Benefit. The surviving Spouse of a deceased
Participant who has died while receiving a Plan Benefit (including Disability
Benefits) under the Plan and whose optional form of payment elected at
retirement provides for a survivor benefit shall be eligible for the
Post-Retirement Death Benefit described in paragraph (ii) of this Section.    
(ii)   Computation of Amount of Annual Benefit. The Post-Retirement Death
Benefit shall be a monthly benefit in an amount equal to either

  (A)   100%, or     (B)   50% (as elected by the Participant in accordance with
Article XI) of the reduced Plan Benefit the deceased Participant was receiving
at the time of his death.

ARTICLE XI
OPTIONAL FORMS AND TIMING OF BENEFITS

(a)   Optional forms of Benefits. A Participant may elect to receive his Plan
Benefits in any of the following optional forms of payment:

  (ii)   a single life annuity;     (iii)   a 50% Joint and Survivor Annuity
(available only if married); or     (iv)   a 100% Joint and Survivor Annuity
(available only if married).

Such election shall be made within 30 days after the date the Participant first
becomes eligible to participate in the Plan. If the Participant fails to make an
election under this Article, the Participant shall be deemed to have elected a
single life annuity form of payment.

(b)   Timing of Benefit Payments. Plan Benefits shall commence at the following
times for each of the identified Plan Benefits:

  (i)   Normal Retirement Benefits under Article V shall commence as of the
later of the Participant’s Normal Retirement Date or the first of the month
coincident

13



--------------------------------------------------------------------------------



 



      with or next following his actual Separation from Service; provided,
however, if such Participant is a Specified Employee, payment shall commence on
the first day of the month which follows the expiration of a period of six
months from the Participant’s Separation from Service. Benefits payable during
such six-month period shall be accumulated and paid at the time of commencement
of payments.

  (ii)   Early Retirement Benefits under Article VI shall commence on the first
day of the month following the later of the Participant’s attaining his Early
Retirement Age or his actual Separation from Service; provided, however, if such
Participant is a Specified Employee, payment shall commence on the first day of
the month which follows the expiration of a period of six months from the
Participant’s Separation from Service. Benefits payable during such six-month
period shall be accumulated and paid at the time of commencement of payments.  
  (iii)   Vested Benefits under Article VII shall commence on the first day of
the month following the later of the month in which the Participant attains
Early Retirement Age or Participant’s actual Separation from Service; provided,
however, if such Participant is a Specified Employee, payment shall not commence
prior to the first day of the month which follows the expiration of a period of
six months from the date of Participant’s Separation from Service. Benefits
payable during such six-month period shall be accumulated and paid at the time
of commencement of payments.     (iv)   Disability Benefits under Article VIII
shall commence on an unreduced actuarial basis, on the first day of the month
following the month of Participant’s Separation from Service by reason of Total
Disability. Payments shall continue until the earlier of the first day of the
month for which the Participant is determined to no longer have a Total
Disability or the first day of the month in which the Participant dies (unless a
survivor annuity option has been selected, in which case payments shall continue
to the Participant’s Surviving Spouse). The Committee may, in its discretion,
take such steps as it deems necessary to determine the continued existence of a
Participant’s Total Disability and may cease the Disability Benefit payable
hereunder if it is established to the Committee’s satisfaction (as determined
under the same standards recognized at the time Participant was determined as
suffering a Total Disability) that such Total Disability no longer exists or
Social Security Disability Benefits are no longer being paid. If a Participant’s
Disability Benefit ceases because the

14



--------------------------------------------------------------------------------



 



      Participant has recovered from the Total Disability, the Participant may
be eligible for a benefit under the other provisions of the Plan.

  (v)   Change in Control Benefits under Article IX shall commence on the first
day of the month following the later of the month in which the Participant
attains Early Retirement Age or Participant’s Separation from Service; provided,
however, if such Participant is a Specified Employee, payment shall not commence
prior to the first day of the month which follows the expiration of a period of
six months from the Participant’s Separation from Service. Benefits payable
during such six-month period shall be accumulated and paid at the time of
commencement of payments.     (vi)   Death Benefits under Article X shall be
paid as follows:

  (A)   Pre-Retirement Death Benefits shall commence the later of the date the
Participant attains Early Retirement Age or his date of death.     (B)  
Post-Retirement Death Benefits shall commence as of the first day of the month
immediately following the date of the Participant’s death, and shall continue to
be paid as of the first day of each month thereafter until the first day of the
month that includes the date of the death of the surviving Spouse.

  (vii)   Notwithstanding the foregoing, any Plan Benefit payable hereunder will
be treated as made as stated herein if the payment is made at such time or a
later date within the same calendar year or, if later, by the 15th day of the
third calendar month following such date.     (viii)   Transitional Elections.
During 2008, Participants were permitted to make new elections regarding the
form of payment of their Plan Benefit, subject to the following rules:

  (A)   such elections were required to be made no later than December 31, 2008,
    (B)   such elections could not change a payment that would otherwise have
become payable in 2008 or cause payments to be made in 2008 that would otherwise
be paid at a later date, and     (C)   such elections were made pursuant to such
administrative rules as the Committee prescribed.

15



--------------------------------------------------------------------------------



 



Any Participant who failed to make a new payment election in 2008 was deemed to
have elected to have his Plan Benefits paid pursuant to his election(s) on file
with the Committee prior to the transitional election described in this Section.

  (ix)   Withholding of Taxes. The benefits payable under the Plan shall be
subject to the deduction of any federal, state or local income taxes, Federal
Insurance Contributions Act (FICA), FUTA or other taxes that are required to be
withheld from such payments by applicable laws and regulations.     (x)  
Acceleration of Payments. Notwithstanding Article XI, each Participant’s Plan
Benefit shall be paid to him upon termination of the Plan to the extent provided
in Article XIV.     (xi)   Delay of Payment. Notwithstanding this Article XI,
the Company may delay the payment of all or any portion of the Participant’s
Plan Benefit as follows:

  (A)   The Committee reasonably anticipates that if the Plan Benefits were made
as scheduled, the Company’s deduction with respect to such payments would not be
permitted under Section 162(m) of the Code; provided such payments are then made
during the Participant’s first taxable year in which the Committee reasonably
anticipates that the Company’s deduction would not be barred by application of
Section 162(m) of the Code.     (B)   The Committee reasonably anticipates that
making scheduled payments would violate Federal Securities laws or applicable
laws; provided such payments are then made at the earliest date at which the
Committee reasonably contemplates that making the scheduled payments will not
cause such a violation.

ARTICLE XII
PLAN ADMINISTRATION AND CLAIMS

(a)   Administration by Committee. The Committee shall be charged with the
administration of the Plan.   (b)   Powers of the Committee. The Committee shall
have all such powers as may be necessary to discharge its duties relative to the
administration of the Plan, including, by way of illustration and not
limitation, discretionary authority to interpret and construe the Plan, to
determine and decide all questions of fact, and all disputes, arising under the
Plan including, but not limited to, the eligibility of any employee to
participate hereunder, the validity of any Election of Deferral or other
election as may be necessary or appropriate

16



--------------------------------------------------------------------------------



 



    hereunder and the right of any employee to benefits payable hereunder. The
Committee shall have all power necessary to adopt, alter and repeal such
administrative rules, regulations and practices governing the operation of the
Plan as it, in its sole discretion, may from time to time deem advisable.

(c)   Committee Actions. The Committee shall not be liable to any person for any
action taken or omitted in connection with the interpretation and administration
of the Plan unless attributable to willful misconduct or gross negligence. The
Committee shall be entitled to conclusively rely upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan. Participants who are members of the Committee shall not
participate in any action or determination regarding solely their own benefits
payable hereunder. All decisions of the Committee shall be by majority of the
votes cast and, except as provided in Section (d) of this Article XII, decisions
of the Committee made in good faith shall be final, conclusive and binding upon
all parties.   (d)   Claims and Review Procedure. The Committee shall be
responsible for the claims procedure under the Plan. An application for benefits
under the Plan shall be considered a claim for purposes of this Section (d).
Until modified by the Committee, the claims and review procedure set forth in
this Section shall be the mandatory claims and review procedure for the
resolution of disputes and disposition of claims filed under the Plan.

  (i)   Initial Claim. An individual may, subject to any applicable deadline,
file with the Committee a written claim for benefits under the Plan in a form
and manner prescribed by the Committee.

  (A)   If the claim is denied in whole or in part, the Committee shall notify
the claimant of the adverse benefit determination within 90 days after the
receipt of the claim.     (B)   The 90-day period for making the claim
determination may be extended for 90 days if the Committee determines that
special circumstances require an extension of time for determination of the
claim, provided that the Committee notifies the claimant, prior to the
expiration of the initial 90-day period, of the special circumstances requiring
an extension and the date by which a claim determination is expected to be made.

  (ii)   Notice of Initial Adverse Determination. A notice of an adverse
determination shall be set forth in a manner calculated to be understood by the
claimant.

  (A)   the specific reasons for the adverse determination;

17



--------------------------------------------------------------------------------



 



  (B)   references to the specific provisions of the Plan document (or other
applicable Plan document) on which the adverse determination is based;     (C)  
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary; and  
  (D)   a description of the claims review procedure, including the time limits
applicable to such procedure, and a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse determination on
review.

  (iii)   Request for Review. Within 60 days after receipt of an initial adverse
benefit determination notice, the claimant may file with the Committee a written
request for a review of the adverse determination and may, in connection
therewith submit written comments, documents, records and other information
relating to the claim benefits. Any request for review of the initial adverse
determination not filed within 60 days after receipt of the initial adverse
determination notice shall be untimely.     (iv)   Claim on Review. If the
claim, upon review, is denied in whole or in part, the Committee shall notify
the claimant of the adverse benefit determination within 60 days after receipt
of such a request for review.

  (A)   The 60-day period for deciding the claim on review may be extended for
60 days if the Committee determines that special circumstances require an
extension of time for determination of the claim, provided that the Committee
notifies the claimant, prior to the expiration of the initial 60-day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.     (B)   In the event that the time
period is extended due to a claimant’s failure to submit information necessary
to decide a claim on review, the claimant shall have 60 days within which to
provide the necessary information and the period for making the claim
determination on review shall be tolled from the date on which the notification
of the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information or, if earlier, the
expiration of 60 days.     (C)   The Committee’s review of a denied claim shall
take into account all comments, documents, records and other information
submitted by the

18



--------------------------------------------------------------------------------



 



      claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination.

  (v)   Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

  (A)   the specific reasons for the denial;     (B)   references to the
specific provisions of the Plan document (or other applicable Plan document) on
which the adverse determination is based.     (C)   a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits;     (D)   a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures; and     (E)   a statement of the
claimant’s right to bring an action under ERISA §502(a).

(e)   Deadline to File Claim. To be considered timely under the Plan’s claim and
review procedure, a claim must be filed with the Committee within 1 year after
the claimant knew or reasonably should have known of the principal facts upon
which the claim is based.   (f)   Exhaustion of Administrative Remedies. The
exhaustion of the claim and review procedure is mandatory for resolving every
claim and dispute arising under the Plan as to such claims and disputes.

  (i)   No claimant shall be permitted to commence any legal action to recover
Plan benefits or to enforce or clarify rights under the Plan under Section 502
or Section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety; and     (ii)   In any such legal action all
explicit and all implicit determinations by the Committee (including, but not
limited to, determinations as to whether the claim, or a request for a review of
a denied claim, was timely filed) shall be afforded the maximum deference
permitted by law.

19



--------------------------------------------------------------------------------



 



(g)   Deadline to File Legal Action. No legal action to recover Plan benefits or
to enforce or clarify rights under the Plan under Section 502 of ERISA or under
any other provision of law, whether or not statutory, may be brought by any
claimant on any matter pertaining to the Plan unless the legal action is
commenced in the proper forum before the earlier of:

  (i)   30 months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based, or     (ii)   6 months after the
claimant has exhausted the claim and review procedure.

(h)   Knowledge of Fact by Participant Imputed to Beneficiary. Knowledge of all
facts that a Participant knew or reasonably should have known shall be imputed
to every claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant.   (i)
  Information Furnished by Participants. Neither the Company nor the Committee
shall be liable or responsible for any error in the computation of the accrued
benefit of a Participant resulting from any misstatement of fact made by the
Participant, directly or indirectly, to the Company or the Committee, and used
by it in determining the Participant’s accrued benefit. The Company and the
Committee shall not be obligated or required to increase the accrued benefit of
such Participant which, on discovery of the misstatement, is found to be
understated as a result of such misstatement of the Participant. However, the
accrued benefit of any Participant which is overstated by reason of any such
misstatement shall be reduced to the amount appropriate in view of accurate
facts.   (j)   Overpayments. If a payment or series of payments made from this
Plan is found to be greater than the accrued benefit to which a Participant or
Beneficiary is entitled due to factual errors, mathematical errors or otherwise,
the Committee may, in its discretion and to the extent consistent with Code
§409A, and in addition to or in lieu of any other legal remedies it may have,
suspend or reduce future benefits to such Participant or Beneficiary as it deems
appropriate to correct the overpayment.

ARTICLE XIII
MISCELLANEOUS

(a)   Funding. The obligation of the Employers to pay benefits under the Plan
constitutes the unsecured promise of the Employers to make payments from their
general assets, and no Participant or Spouse shall have any interest in, or a
lien or prior claim upon, any property of the Employers. With respect to the
benefits under the Plan, each Participant

20



--------------------------------------------------------------------------------



 



    or Spouse shall have the status of a general unsecured creditor of the
Participant’s Employer. The Company may establish a so-called “rabbi trust” to
hold funds, stock or other securities to be used in payment of the obligations
of the Employers under the Plan, and may fund such trust; provided, however,
that any funds contained therein shall remain subject to the claims of the
general creditors of the Company or any other Employer for which the Participant
performs services. It is the intention of the Employers that the Plan be
unfunded for tax purposes and for purposes of Title I of ERISA. No liability for
the payment of benefits under the Plan shall be imposed upon any officer,
director, employee or stockholder of the Company or any other Employer, or upon
the Board, the Committee or any member thereof.

(b)   No Guaranty of Benefits. Nothing contained in this Plan shall constitute a
guaranty by any Employer, the Committee or the Board that the assets of any
Employer will be sufficient to pay any benefit hereunder.   (c)   Assignments
and Restrictions. To the extent permitted by law, and except as otherwise
provided in this Section (c), no right or interest of a Participant or Spouse
under this Plan shall be transferable or assignable (either at law or in equity)
nor shall any such right or interest be subject to alienation, anticipation,
encumbrance, attachment, garnishment, levy, execution or other legal or
equitable process of any kind, voluntary or involuntary, or in any manner be
liable for or subject to the debts of any Participant or Spouse. If a
Participant shall attempt to or shall transfer, assign, alienate, anticipate,
sell, pledge or otherwise encumber his benefits hereunder or any part thereof,
or if by reason of his bankruptcy or other event happening at any time such
benefits would devolve upon anyone else or would not be enjoyed by him, then the
Company, in its discretion, may terminate his interest in any such benefit to
the extent the Company considers necessary or advisable to prevent or limit the
effects of such occurrence. Termination shall be effected by filing a
“termination declaration” with the Committee and making reasonable efforts to
deliver a copy to the Participant (the “Terminated Participant”) whose interest
is affected thereby. As long as the Terminated Participant is alive, any
benefits affected by the termination shall be retained by the Company and, in
the Company’s sole and absolute judgment, may be paid to or expended for the
benefit of the Terminated Participants, his spouse, his children or any other
person or persons in fact dependent upon him in such a manner as the Company
shall deem proper. Upon the death of the Terminated Participant, all benefits
withheld from him and not paid to others in accordance with the preceding
sentence shall be paid to the Terminated Participant’s

21



--------------------------------------------------------------------------------



 



    surviving Spouse or, if none, to the Terminated Participant’s then living
descendants, including adopted children, per stripes.

Notwithstanding the foregoing, amounts payable under this Plan may be withheld
by the Company as they become due to the extent necessary to cover any debts or
other obligations owed to the Company by the Participant, but only if such debts
or other obligations are acknowledged as such in writing by the Participant or
are confirmed as such by a final, nonappealable order of a court of competent
jurisdiction.

(d)   Headings. The various headings used in this Plan are for convenience only
and shall not be used in interpreting the test of the Article, Section,
paragraph or subparagraph in which they appear.   (e)   Employment. The
establishment of this Plan shall not be construed to give any Participant the
right to be retained in the service of the Employer.   (f)   Applicable Law. The
validity, interpretation, construction and performance of this Plan shall be
governed by the internal substantive laws of the State of Ohio, without giving
effect to the principles of conflict of laws of such State.   (g)   Binding
Effect on Employer, Participants, Spouses and Their Successors. This Plan shall
be binding and inure to the benefit of any Employer or its successors and
assigns, and the Participants, Spouses and their heirs, legatees, distributes,
executors, administrators or other legal representatives.   (h)   Participant
Information. Each participant shall keep the Committee informed of his current
address and the current address of his Spouse, if applicable. The Participant
shall furnish to the Committee any and all information deemed by the Committee
to be necessary or desirable for the proper administration of the Plan.   (i)  
Incapacity. In the event that a Participant or Spouse is declared incompetent
and a guardian, conservator or other person is appointed and legally charged
with the care of the person or the person’s estate, the payments under the Plan
to which such Participant or Spouse is entitled shall be paid to such guardian,
conservator or other person legally charged with the care of the person or the
estate. Except as provided hereinabove, when the Company, in its sole
discretion, determines that the Participant or Spouse is unable to manage his or
her financial affairs, the Company may make distribution(s) of the amounts
payable to such Participant or Spouse to any one or more of the spouse, lineal
ascendants or descendants or other closest living relatives of such Participant
or Spouse who demonstrate to the satisfaction of the Company the propriety of
making such distribution(s). Any payment so made shall not exceed such amount as
is permitted

22



--------------------------------------------------------------------------------



 



    under Section 409A of the Code and shall be in complete discharge of any
liability under this Agreement for such payment. The Company shall not be
required to see to the application of any such distribution made under this
Section.

(j)   Code Section 409A. To the extent applicable, it is intended that this Plan
and the benefits payable hereunder comply with the provisions of Section 409A of
the Code. The Plan and the benefits payable hereunder shall be administered in a
manner consistent with this intent, and any provision that would cause the Plan
or benefit payable hereunder to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Section 409A of the Code
(which amendment may be retroactive to the extent permitted by Section 409A of
the Code and may be made by the Company without the consent of Participants).

ARTICLE XIV
AMENDMENT AND TERMINATION

(a)   Amendment. The Plan may be amended from time to time in any respect
whatsoever by the Company and by the Committee to the extent consistent with its
delegated authority. Any such amendment may be retroactive, prospective or both.
No such amendment of the Plan document or termination of the Plan, however,
shall reduce a Participant’s accrued benefit earned as of the date of such
amendment unless the Participant so affected consents in writing to the
amendment or such amendment is deemed necessary by the Company to affect the
intended purposes of this Plan and/or to comply with applicable law.   (b)  
Termination. The Company reserves the right to discontinue benefit accruals at
any time. The Company also reserves the right to cause an acceleration of the
time and form of a Plan payment where the acceleration of such payment is made
in accordance with one of the following provisions:

  (i)   Dissolution or Bankruptcy. At the discretion of the Company within
12 months of a corporate dissolution taxed under Code §331 or with the approval
of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that Plan
benefits are included in the Participants’ gross incomes in the latest of:

  (A)   the calendar year in which the Plan termination and liquidation occurs;
    (B)   the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or     (C)   the first calendar year in which
payment is administratively feasible.

23



--------------------------------------------------------------------------------



 



  (ii)   Discretionary Termination. At the discretion of the Company, provided
that:

  (A)   the termination and liquidation does not occur proximate to a downturn
in the financial health of the Company;     (B)   all other arrangements
sponsored by the Company that would be aggregated with this arrangement under
Code §409A are also terminated, to the extent any Participant in this Plan also
has a benefit under any such other arrangement;     (C)   no payments in
liquidation of the Plan, other than payments that would have been made under
this Plan had the termination not occurred, are made from the Plan within
12 months of the termination;     (D)   all benefits are fully distributed
within 24 months of such termination; and     (E)   the Company does not adopt a
new arrangement that would be aggregated under Code §409A with this Plan for
3 years following the date the Company has taken all necessary action to
irrevocably terminate and liquidate this Plan

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Diebold, Incorporated Pension Restoration Supplemental
Executive Retirement Plan has been executed this ___day of December, 2008.

                  DIEBOLD, INCORPORATED    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           

25